1
2
3                                              JS6

4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
      ALBERT F. GARCIA, JR.                          Case No. 2:19-cv-05715-PA (SHK)
12
                                 Plaintiff,
13                                                   JUDGMENT
                         v.
14
15    ANDREW SAUL, Commissioner of
      Social Security
16
                                   Defendant.
17
18
19         It is the judgment of this Court that this case is DISMISSED, without
20   prejudice.
21
22
23   DATED: January 28, 2020
                                              HONORABLE PERCY ANDERSON
24                                            United States District Judge
25
26
27
28
